DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it contains a phrase which can be implied (“The present invention relates to”).  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 101113752, see 09/27/20 IDS Foreign Patent Cite No. 3) in view of Kojima et al. (US 2015/0045740) in further view of Sanjarmousavi et al. (WO 2018/100445).
Regarding claim 1, Park teaches a fat suction and graft syringe (Figure 2) having a negative pressure adjustment means (stopper member 20 and stopper hooking groove 14a), the syringe having a plunger (piston rod 14) moving forward and rearward by being inserted into a barrel (body 12) which is empty (“The piston rod for the sound pressure formation can move forward and backward when the piston rod is inserted inside the body” [Page 7, 1st paragraph]), and a needle (injection needle 11) coupled to an end of the barrel by a connector (Figure 2), the syringe comprising: the negative pressure adjustment means supplying pressure allowing fat to be suctioned into the barrel by maintaining an inner space between an end of the plunger and the end of the barrel at a state of negative pressure during the rearward movement of the plunger (“the elastic piece (22) of the stopper member (20) hangs on any one among the stopper hooking groove (14a) of the piston rod (14) with this the piston rod is then rearwards pulled the body (12) is closed it is loaded may be provided with the surgical operator is the sound pressure as much as you desire.” [Page 9, 4th paragraph]), wherein the negative pressure adjustment means comprises: a multi-level holding plate (stopper hooking groove 14a), the plunger having a cross-shaped structure formed by partition walls (Figure 2); and a single-surface rotation clip (stopper member 20) coupled to a side of an entrance of the barrel (rear handle part 15; Figure 5a) and having a bent part (elastic piece 22) configured to be rotated upward (Figures 5A-5B).
Park fails to explicitly teach the multi-level holding plate formed in an inner space between partition walls of the plunger having a cross-shaped structure formed by the partition walls, the multi-level holding plate composed of at least one plate being formed perpendicularly to the partition walls and dividing the inner space between the partition walls into multi-level areas; and wherein the bent part is configured to be rotated only upward and not to be rotated downward. Kojima teaches a suction syringe (syringe 500) having a negative pressure adjust means comprising a multi-level holding plate (convex stoppers 527); and a single-surface rotation clip (mounting fixture 530) coupled to a side of an entrance of the barrel of the syringe (Figure 28(A)) and having a bent part (protruding stopper 539) configured to be rotatable only upward and not to be rotated downward (Figures 28A-28B, 30; see all of paragraphs [0174-0175] wherein the stopper 539 cannot be rotated downward from the position shown in Figure 28B). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the single-surface rotation clip of Park such that it is configured to be rotated only upward and not be rotated downward based on the teachings of Kojima to prevent unintended and unnecessary delivery of the liquid held within the barrel of the syringe (Kojima [0174]).
Modified Park fails to explicitly teach the multi-level holding plate formed in an inner space between partition walls of the plunger having a cross-shaped structure formed by the partition walls, the multi-level holding plate composed of at least one plate being formed perpendicularly to the partition walls and dividing the inner space between the partition walls into multi-level areas. Sanjarmousavi teaches a fat suction and graft syringe (Figure 1) having a negative pressure adjustment means (stopper A and lock point B) supplying pressure allowing fat to be suctioned into the barrel by maintaining a state of negative pressure during rearward movement of the plunger (“When plunger is pulled backward (creating negative pressure), the syringe could be locked by clockwise or counterclockwise rotation of the plunger (90 degree).” [0014]), wherein the negative pressure adjustment means comprises a multi-level holding plate (lock point B) formed in an inner space between partition walls of the plunger having a cross-shaped structure formed by the partition walls, the multi-level holding plate composed of at least one plate being formed perpendicularly to the partition walls and dividing the inner space between the partition walls into multi-level areas (“Plunger (E) consists of four grooves, and lock points (B) are designed inside of two grooves.” [0022]; “Four lock points are designed inside of two grooves.” [Claim 3]; Figure 1); and a clip (stopper A) that interacts with the multi-level holding plate (“Due to the stopper appendage, which is placed in front of lock point and inside a plunger groove (E), there is no way for plunger to be unlocked.” [0022]). Before the effective filing date of the claimed invention, it would have been obvious to modify the multi-level holding plate of Park to be formed in an inner space between partition walls of the plunger having a cross-shaped structure formed by the partition walls based on the teachings of Sanjarmousavi to allow for one-handed operation and control of the negative pressure adjustment means in a manner that allow for simple switching between suction and injection (Sanjarmousavi [0004])

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 101113752) in view of Kojima et al. (US 2015/0045740) in further view of Sanjarmousavi et al. (WO 2018/100445) as applied in claim 1 above, and further in view of Roche et al. (US 2015/0105754)
Regarding claim 2, modified Park teaches the syringe of claim 1, wherein the multi-level holding plates (stopper hooking groove 14a) are spaced apart from each other (Figure 1). Modified Park fails to explicitly teach wherein the multi-level holding plate is installed at every position at which a size of the inner space of the barrel in which the state of negative pressure is generated is increased by 10cc. Roche teaches a suction syringe (syringe 10; Figure 1) comprising a multi-level holding plate (first rack 122) and a clip (ring 30 having stop 32), wherein the multi-level holding plate is installed at every position at which a size of the inner space of the barrel in which the state of negative pressure is generated is increased by 10cc such that the multi-level holding plates are spaced apart from each other (Figure 1; “As a variant, the syringe body may for example have a total height going up to 150 millimetres and a lower diameter of 25 millimetres, hence defining a volume that can go up to about 75 millilitres” [0066]; “The position of the first two protruding teeth 122A, 123A are determined so that this first sampling volume 24 corresponds to such a volume that the corresponding vacuum exerted on the sampled tissue is lower than a threshold value.” [0130], wherein there are 7 teeth 122A in Figure 1, and if the volume is up to 75, each sampling volume would be equivalent to approximately 10.7 cc). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the multi-level holding plate of Park such that the multi-level holding plate is installed at every position at which a size of the inner space of the barrel in which the state of negative pressure is generated is increased by 10cc based on the teachings of Roche to allow for accurate control of the volume of fat being drawn into the barrel by the negative pressure (Roche [0024]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 101113752) in view of Kojima et al. (US 2015/0045740) in further view of Sanjarmousavi et al. (WO 2018/100445) as applied in claim 1 above, and further in view of Kajiwara (JP H05317423, with citations from Figures and machine English translation)
Regarding claim 3, modified Park teaches the syringe of claim 1, wherein the single-surface rotation clip (stopper member 20) comprises: a rotation clip fixing part being open at a first side thereof and closed at a second side thereof (between elastic pieces 21 and 22; Figure 2), and configured to have a U shape such that the rotation clip fixing part is coupled to the barrel by fitting an inner space of the rotation clip fixing part over a finger support (rear handle portion 15) formed on an upper circumference of the barrel (Figures 2 and 5a); a holding plate support part constituting a horizontal part (elastic piece 22) of the bent part and coupled rotatably upward and downward to an end of the rotation clip fixing part (Figures 2 and 5a-5b), the holding plate support part supporting a lower surface of any one of the multi-level holding plates and having a plate shape (Figure 5a-5b).
Modified Park fails to explicitly teach the single-surface rotation clip comprising an inner wall support part constituting a vertical part of the bent part and formed downward perpendicularly to an end of the holding plate support part, the inner wall support part supporting an inner wall of the barrel by having an L shape in cooperation with the holding plate support part and preventing the downward rotation of the holding plate support part. Kajiwara teaches a syringe (Figure 1) comprising a single-surface rotation clip (engagement piece 7) coupled to a side of an entrance of the barrel (Figure 9) comprising a rotation clip fixing part (locking pieces 29) configured to have a U-shape and coupled to the barrel by fitting an inner space of the rotation clip fixing part over a finger support on an upper circumference of the barrel (Figure 9); a holding plate support part constituting a horizontal part (projecting portion 11) coupled r to an end of the rotation clip fixing part (Figures 9 and 14), the holding plate support part supporting a portion of the plunger (engagement holes 22; Figure 9); and an inner wall support part constituting a vertical part (ring portion 28) of the bent part and formed downward perpendicularly to an end of the holding plate support part (Figure 9), the inner wall support part supporting an inner wall of the barrel by having an L shape in cooperation with the holding plate support part and preventing the downward rotation of the holding plate support part (Figure 9; “a ring portion 28 fitted to the base end portion of the main body 5” [0012]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the syringe of Park to include that the single-surface rotation clip comprises an inner wall support part based on the teaching of Kajiwara to secure the single-surface rotation clip to the barrel and to prevent the stopper from being removed from the barrel (Kajiwara Figure 9, [0008], [0012]).
Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 101113752) in view of Kojima et al. (US 2015/0045740) in further view of Sanjarmousavi et al. (WO 2018/100445)  and further in view of Kajiwara (JP H05317423) as applied in claim 3 above, and in further view of Ando (GB 2187388). 
Regarding claims 4 and 5, modified Park teaches the syringe of claim 3. Modified Park fails to explicitly teach the negative pressure adjustment means further comprises a holding plate avoidance part supplying a space allowing pressure applied to the holding plate support part by the multi-level holding plate to be removed such that the plunger is moved forward without being restrained by the single-surface rotation clip, wherein the holding plate avoidance part is configured as a vertical avoidance part formed by defining a vertical space in the inner space between the partition walls which has the multi-level holding plates by cutting a portion of each plate constituting the multi-level holding plates at a corresponding position to each other so that the plunger moves forward without being held by the holding plate support part. Ando teaches a syringe (injector 1) having a multi-level holding plate (forming grooves 5) on a plunger (plunger 2) and a clip (projection 3b) that interacts with the multi-level holding plate (“A projection 3b on the inner edge of the opening top end of the stopper 3 is provided which can engage with contacting grooves on the stem part 2b of the plunge” [Page 1, line 95]), further comprises a holding plate avoidance part (longitudinal groove 6) supplying a space allowing pressure applied to the holding plate support part by the multi-level holding plate to be removed such that the plunger is moved forward without being restrained by the single-surface rotation clip, wherein the holding plate avoidance part is configured as a vertical avoidance part (longitudinal groove 6; Figure 1) formed by defining a vertical space by cutting a portion of each plate constituting the multi-level holding plates at a corresponding position to each other so that the plunger moves forward without being held by the holding plate support part (Figure 1; “Movement of the stopper 3 can be effected by rotating the plunger 2 or stopper 3 in a circumferential direction so that the projection 3b of the stopper 3 takes a position in the longitudinal groove 6, and then moving the stopper freely along the longitudinal groove 6.” [Page 1, lines 103-108]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the syringe of Park to include a holding plate avoidance part that is a vertical avoidance part by cutting at portion of each plate based on the teachings of Ando to allow the plunger to freely move in the longitudinal direction to allow for emptying of the barrel (Ando [Page 1, lines 103-108]). 

Regarding claim 7, modified Park teaches the syringe of claim 5. Modified Park fails to explicitly teach wherein each of the multi-level holding plate and the holding plate avoidance part is formed in each space between two partition walls facing each other of the space between the partition walls of the plunger. Sanjarmousavi teaches a fat suction and graft syringe (Figure 1) having a multi-level holding plate (lock point B) and a holding plate avoidance part (two grooves of plunger E not having lock points B; “Plunger (E) consists of four grooves, and lock points (B) are designed inside of two grooves.” [0022]; Figure 1), wherein each of the multi-level holding plate and the holding plate avoidance part is formed in each space between two partition walls facing each other of the space between the partition walls of the plunger (Figures 1 and 3; “When the plunger is pulled backward (creating negative pressure) with clockwise or counterclockwise rotation (90 degrees), the syringe is locked. Repeating this procedure unlocks the plunger (E).” [0022]). Before the effective filing date of the claimed invention, it would have been obvious to further modify the negative pressure adjustment means of Park such that each of the multi-level holding plate and the holding plate avoidance part is formed in each space between two partition walls facing each other of the space between the partition walls of the plunger based on the teachings of Sanjarmousavi to allow for one-handed operation and control of the negative pressure adjustment means in a manner that allow for simple switching between suction and injection by rotating in either clockwise or counterclockwise (Sanjarmousavi [0004]). 

Claims 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR 101113752) in view of Kojima et al. (US 2015/0045740) in further view of Sanjarmousavi et al. (WO 2018/100445)  and further in view of Kajiwara (JP H05317423) as applied in claim 3 above, and in further view of Buttigieg (FR 2536285). 
Regarding claims 4 and 6, modified Park teaches the syringe of claim 3. Modified Park fails to explicitly teach the negative pressure adjustment means further comprises a holding plate avoidance part supplying a space allowing pressure applied to the holding plate support part by the multi-level holding plate to be removed such that the plunger is moved forward without being restrained by the single-surface rotation clip, wherein the holding plate avoidance part is configured as a horizontal avoidance part comprising: a passing slot formed in a partition wall positioned at a side of the lower surface of each plate constituting the multi-level holding plates such that the holding plate support part passes through the partition wall of the plunger via the passing slot; and a vertical space defined in a space adjacent to the passing slot which does not have the multi-level holding plates such that the plunger moves forward without being held by the holding plate support part. Buttigieg teaches a syringe (syringe 1) comprising a multi-level holding plate (reinforcing partition 12) formed between partition walls (partitions 5-8) of the plunger having a cross-shaped structure (Figures 1 and 4-5), the multi-level holding plate composed of at least one plate being formed perpendicularly to the partition walls and diving the inner space into multi-level areas (Figure 2); and a single-surface rotation clip (index 14); further comprises a holding plate avoidance part (cavities/housings 15-18) supplying a space allowing pressure applied to the holding plate support part by the multi-level holding plate to be removed such that the plunger is moved forward without being restrained by the single-surface rotation clip, wherein the holding plate avoidance part is configured as a horizontal avoidance part comprising: a passing slot (cavities/housings 15-18) formed in a partition wall (partition 7) positioned at a side of the lower surface of each plate constituting the multi-level holding plates such that the holding plate support part passes through the partition wall of the plunger via the passing slot (Figure 2); and a vertical space (passage 13) defined in a space adjacent to the passing slot which does not have the multi-level holding plates such that the plunger moves forward without being held by the holding plate support part ([Page 3, lines 2-8]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to further modify the syringe of Park to include a holding plate avoidance part that is a horizontal avoidance part based on the teachings of Buttigieg to allow for simple switching between suction and injection while also ensuring the syringe can maintain negative pressure (Buttigieg [Page 3, lines 2-8]).  

Regarding claim 8, modified Park teaches the syringe of claim 6. Modified Park fails to explicitly teach wherein each of the multi-level holding plate and the holding plate avoidance part is formed in each space between two partition walls facing each other of the space between the partition walls of the plunger. Sanjarmousavi teaches a fat suction and graft syringe (Figure 1) having a multi-level holding plate (lock point B) and a holding plate avoidance part (two grooves of plunger E not having lock points B; “Plunger (E) consists of four grooves, and lock points (B) are designed inside of two grooves.” [0022]; Figure 1), wherein each of the multi-level holding plate and the holding plate avoidance part is formed in each space between two partition walls facing each other of the space between the partition walls of the plunger (Figures 1 and 3; “When the plunger is pulled backward (creating negative pressure) with clockwise or counterclockwise rotation (90 degrees), the syringe is locked. Repeating this procedure unlocks the plunger (E).” [0022]). Before the effective filing date of the claimed invention, it would have been obvious to further modify the negative pressure adjustment means of Park such that each of the multi-level holding plate and the holding plate avoidance part is formed in each space between two partition walls facing each other of the space between the partition walls of the plunger based on the teachings of Sanjarmousavi to allow for one-handed operation and control of the negative pressure adjustment means in a manner that allow for simple switching between suction and injection by rotating in either clockwise or counterclockwise (Sanjarmousavi [0004]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394. The examiner can normally be reached M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /KEVIN C SIRMONS/Supervisory Patent Examiner, Art Unit 3783